Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

Claims 1, 2, 4, 5, 7, 8, 9, 10, 12, 13, 15, 16, 17, 18, 20, 21, 23, and 24 are allowed. No reason for allowance is necessary as the record is clear in light of further search conducted and persuasive arguments filed on October 28, 2021. See MPEP 1302.14(I).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205. The examiner can normally be reached 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446